Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts found:
US 20210091942 discloses a method for secret key generation at both nodes A and B that comprises sending by both nodes probing signals to each other, obtaining by both nodes first bit sequences (raw bit sequences), receiving by each node from the other node parity check bits, combining by each node its raw bit sequence with the received parity check bits to form a codeword which is then subjected to LDPC decoding to correct discrepancies between the raw bit sequences at the two nodes to generate a second bit sequence (a reconciled bit sequence), and subjecting by each node the reconciled bit sequence to hash function to obtain a third bit sequence (a final secret bit sequence) (e.g. fig. 9, ¶142-145).
US 20030063751 discloses key agreement scheme comprising three phases wherein in the first phase, two communicating parties, Alice and Bob exchange packets over a network, record round trip times, each forms a bit string by concatenating a pre-arranged number of low order bits of successive packet round-trip times, and each applies a pre-determined permutation to its respective concatenated bit string to form permuted remnant raw keys (e.g. fig. 2, ¶25).
US 20070177729 discloses transceiver 100 computes and sends CRC check bits to transceiver 200 which computes its own CRC bits and compares with the received CRC check bits, declares success if the resulting error corrected string passes the CRC check, and declaring key generation failure and repeating the key generation process otherwise (e.g. ¶58-59).
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1 and 11: “determining, by the first node, N first-node bits based on the N first travel times”, “receiving, from the second node, M second-node error-detection bits and K second-node parity bits, wherein the M second-node error-detection bits and the K second-node parity bits are derived from N second-node bits based on a second loop from the second node to the first node and back to the second node, wherein the M second-node error-detection bits are generated from a one-way function applied to the N second-node bits”, “combining the N first-node bits and the K second-node parity bits into a candidate code word”, “decoding the candidate code word into N corrected first-node bits”, “applying the one-way function to the N corrected first-node bits to generate M first-node error-detection bits”, and “responsive to detecting that the M first-node error-detection bits match the M second-node error-detection bits” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436